Title: To George Washington from William Gordon, 29 February 1780–1 March 1780
From: Gordon, William
To: Washington, George


          
            My dear Sir
            Feby 29[–1 March] 1780
          
          The last week I was designing to send You a friendly letter, without introducing into it any of my own concerns but Col. Henly calling upon me on the saturday afternoon, with a most

extraordinary letter from Col. Hamilton hath reduced me to the necessity of altering my plan. In some stations moral character is of little importance, but in mine it is next to All; & like female honour must, be defended at all adventures. I have submitted to the trouble of transcribing all that hath passed between the Colonel & myself, which I shall enclose. I must make some remarks upon His last letter, but shall not be bitter in my expressions, as I would not add to the pain, I apprehend, your Excellency will feel upon the perusal of it. If in the body of the letter he alluded to any matters I have said or wrote, with a view of informing gentlemen, in particular departments, of facts or reports that they should not be strangers to, he shews himself to have been unworthy of that confidence which was put in him when entrusted therewith. I have gone upon justifiable principles in what was done—have designed to serve the public & individuals. In consequence of my connexions thro the Northern States & down to Philadelphia, with periods in & out of Congress, in civil & military life, I have had opportunities of seeing & receiving a variety of letters & of knowing many secrets, &, had I been villainously inclined, might have occasioned irreparable damage to the common cause; but I have made it my business to improve my knowledge to other & better purposes; & had all acted upon my plan, there would not have been those long interruptions of friendship & harmony that have subsisted in some instances. I have been obliged to mix myself with different companies, but I have carefully avoided intermixing myself with some of their particular disputes, & have carried it respectfully to all, which some may deem duplicity. If the Col. alludes to reports, I have nothing to observe, but that there is no answering to those that are general; let them be reduced to particular allegations, & I doubt not but that I can clear myself. But in the present times, he who will boldly attack the vices thereof must expect to go thro’ bad report as well as good. The best of characters must submit to this tax upon their virtue.
          The Col. in his last letter writes “I at first suspected, that you are yourself the author of the calumny”—his singular proceedings have not in the least tended to prove the report a calumny; or to confirm me in the opinion of his innocence. But if he suspected it at first, why did he not comply with my terms, upon

which I promised to give him the name of my informer? This would not have been so improper for a gentleman, as to write in the manner he hath done. If he thought I made a feint of involving Congress—where was his subtilty in not catching me in my own tra⟨p⟩ by desiring me to follow the mode I proposed in the close of my letter? In stiling the affair—a business little worthy ⟨the⟩ attention of Congress, he forgets that on Sept. 5 he wrote “The crime alleged to me is of such enormity, that if I am guilty it ought not to go unpunished, & if I am innocent I should have an opportunity of vindicating my innocence. It is incumbent upon you, Sir, to afford the means, either by accusing me to my civil or military superiors, or by disclosing the author of the information.”
          I mean now to take him at his word, especially as he hath no objection to any part of his conduct’s being canvassed before any tribunal whatever. Should it be asked, how came you not to mention the affair in Congress before? I answer the Hon[orab]le Mr Dana was one of our delegates, & having spoken of it to him I was absolved from going further. I shall now proceed, by communicating the correspondence to several of the delegates, to be by them brought into Congress, if they judge it expedient. The Col. hath reduced me to the necessity of taking measures for my own vindication, which I might otherwise have avoided. I shall leave it still in his power to prevent them: but it is upon the sole conditions—That he makes to your Excellency or myself satisfactory acknowledgment for the injurious treatment I have met with in his letters to me; & will declare upon his honour that he will not represent me as the author of the report concerning him, & where he hath done it will candidly own that he was mistaken. I expect that Col. Henly will call upon me & convey this to You. I shall shew him the whole letter from which I extracted the paragraph in my last to Col. Hamilton, covering & concealing the name of the writer & the place of his abode: but should any misrepresentations or insinuations have wrought so upon your Excellency’s mind as to make you the least dubious of my integrity, upon your intimating your desire of it I will send you both, & leave it with you to request of him copies of what I wrote & he answered. I do not by any thing herein contained mean to pronounce for certainty that the Col. is guilty of what he hath

been charged with saying—but that I am not the author of the report, know of no cabal or plot in the matter, & have been designed by acting no part in any ridiculous farce.
          I am sorry that I have been obliged to give your Excellency this trouble upon so disagreeable a subject, but think I cannot with decency as an American citizen under the strongest obligations to you for your patriotic exertions & military services, or in consistency with the friendship I have always sincerely professed, go into the steps I propose without first acquainting you with my design, considering the Col.’s being one of your family.
          I congratulate You, my dear Sir, on the favorable appearance of affairs in Europe; which I apprehend must have that influence as to lessen our difficulties. Should the revolt of Ireland be general, & come fully authenticated, The Irish in the British service upon this Continent will not be very hearty in making further opposition to the Americans. The efforts of Count De Estaing to recover Georgia tho’ unsuccessful were exceedingly beneficial to the common cause; & have eventually as I suppose been the saving of Carolina; for had the British troops commenced their operations when they first intended, I fear no effectual opposition could have been made to them. I am in great hopes, that Heaven by the storm on Decr 28 & 29 hath scatterd & destroyed the force destined to the southward, so as to have rendered it unequal to the service on which it was sent. Had not remarkable Providences interposed, nothwithstanding the egregious blunders of the enemy, & the bravery of the Americans, our multiplied difficulties must have ruind us. I wish a Speedy safe & honorable peace may take place, Or the unhappy state of our currency & finances may occasion some internal convulsion among ourselves; & should G.B., by foolishly persisting, bring on her own ruin, we shall not be equally secure as would be otherwise the case. Let foreign powers (& interests[)] be so poised, as that each may serve to protect us from being assaulted or crushed by the other. We have the pleasure of hearing that Messrs Adams & Dana got safe to Europe in eighteen days: shall rejoice to hear that negotiations, are commenced. They will not be likely to agree upon any treaty leaving each to hold what they at present possess. Had G.B. embraced the proposals of Spain upon that plan, they might have gained the opportunity of ruining our Independence: for thro’ the sameness

of language & religion, by intermixing their officers & ⟨illegible⟩ with our people, forming family connexions, improving jealousies & a proper application of money & titles, they might have divided us so completely, that we should not have united again at the close of the treaty. But happily for us, their pride led them to reject, what their interest should have induced them to have accepted with eagerness.
          I rejoice that your Excellency has been carried safely & honorably thro’ the fatigues & dangers of another year, & wish you to live & enjoy in peace the blessed fruits of your patriotic exertions. Your Lady I conclude is at present with You. Mrs Gordon joins in affectionate regards to her. Col. Sears’s family is well. Did he know of my writing, he would insist upon being remembered to you both: which Mr Hazard does, being present & one of our family while he remains in this quarter. Miss Jenny Tyler has changed her name to Cook, having married Capt. Cook of the artillery. I do not perceive that matrimony has cured her lameness. Shall be much obliged to you for a letter, & am happy when I hear from you. Commending You to the care & blessing of heaven, I am with great esteem Your Excellency’s sincere friend & very humble servant
          
            William Gordon
            Jamaica Plain [Mass.] March 1. 1780.
          
        